In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-819V
                                    Filed: December 3, 2015
                                         UNPUBLISHED

****************************
DENISE BENTON,                         *
                                       *
                   Petitioner,         *     Joint Stipulation on Damages;
                                       *     Influenza (“Flu”) Vaccination;
                                       *     Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                    *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, PC, Dallas, TX, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On September 5, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her August 29, 2011 influenza vaccination. Petition at 1; Stipulation, filed
December 2, 2015, ¶¶ 2, 4. Petitioner further alleges that she has suffered the residual
effects of this injury for over six months, and that she has received no prior award or
settlement of a civil action for this injury. Petition, ¶¶ 24, 26; Stipulation, ¶¶ 4-5.
“Respondent denies that petitioner’s alleged GBS and residual effects were caused-in-
fact by the flu vaccine. Respondent further denies that the flu vaccine caused petitioner
any other injury or her current condition. ” Stipulation, ¶ 6.

       Nevertheless, on December 2, 2015, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

            a. A lump sum of $193,000.00 in the form of a check payable to petitioner.
               This amount represents compensation for all damages that would be
               available under 42 U.S.C. §300aa-15(a), except as set forth in paragraph
               8.b; and

            b. A lump sum of $3,528.70, which amount represents reimbursement of a
               lien for services rendered on behalf of petitioner, in the form of a check
               payable jointly to petitioner and

                                          Ohio Tort Recovery Unit
                                        350 Worthington Rd., Suite G
                                           Westerville, OH 43082
                                            Case No. 1021578

                Petitioner agrees to endorse this payment to the appropriate State
                agency.

Stipulation, ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
Case 1:14-vv-00819-UNJ Document 39 Filed 12/02/15 Page 1 of 5
Case 1:14-vv-00819-UNJ Document 39 Filed 12/02/15 Page 2 of 5
Case 1:14-vv-00819-UNJ Document 39 Filed 12/02/15 Page 3 of 5
Case 1:14-vv-00819-UNJ Document 39 Filed 12/02/15 Page 4 of 5
Case 1:14-vv-00819-UNJ Document 39 Filed 12/02/15 Page 5 of 5